lnga Robertson

FILED lN MY OFF|CE Cathy M. Garreft WAYNE COUNTY CLERK 11/16/2018 9101 AM

18-014765-N|

Case 2:19-cv-10640-I\/|OB-APP ECF No. 1-2 filed 03/04/19 Page|D.? Page 1 of 8

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

MIA RENEE THOMAS,

Plaintiff,
Case No: 18- NI
vs. Hon.

 

 

§ 1530320 ONTARIO, INC. aka LAKESHORE
§LOGISTICS, a foreign corporation,
§and JASON DYCK, Jointly and Severally,

Defendants.

 

runs Mr 48334 (

§rHoMAs W. JAMES (P68563)
§”ALEXUS B. RINGSTAD (P82767)
§ MICHIGAN AUro LAW, P.C.
§Attomeys for Plaintiff

.§30101 Northwestern Highway,

§§ Farmington Hills, Ml 48334

§(248) 353-7575
§tiames@michiganautolavv.com
aringstad@michiganautolavv.com

 

ll

 

 

COMPLAINT AND DEMAND FOR JURY TRIAL

There is no other pending or resolved civil action arising out of the transaction or occurrence
alleged in the complaint

Michigan Auto Law, 30101 Nur

/s/Alexus B. Ringstad
Alexus B. Ringstad

NOW COMES the above-named Plaintiff, MIA RENEE THOMAS, by and through her
attomeys, MICHIGAN AUTO LAW, P.C. and says:
l. That the amount in controversy exceeds TWenty-Five Thousand ($25,000.00) Dollars.
2. That the Plaintiff, MlA RENEE THOMAS (hereinafter “MIA THOMAS”), at all times
material hereto, Was a resident of the City of Detroit, County of Wayne, and State of

Michigan.

 

 

 

lnga Robertson

FILED lN MY OFF|CE Cathy M. Garreft WAYNE COUNTY CLERK 11/16/2018 9101 AM

18-014765-N|

 

 

Michigan Auto Law, 30101 Northwestern Highway, Farmington Hills MI 48334 (248) 353-7575

 

 

Case 2:19-cv-10640-I\/|OB-APP ECF No. 1-2 filed 03/04/19 Page|D.S Page 2 of 8

U1

.O`\

That the Defendant, JASON DYCK, at all times material hereto, Was a resident of the City of
Maidstone, Province of Ontario, Canada.

That the Defendant, 1530320 ONTARIO, INC. aka LAKESHORE LOGISTICS (hereinafter
“LAKESHORE LOGISTICS”), is a foreign corporation authorized to do business in the City
of Detroit, County of Wayne, and State of Michigan, by virtue of the Statutes of the State of
Michigan and vvas at all times material hereto, doing business as Plaintiff is informed and

believes.

M

That on or about June 8, 2018, at or about 6:25 p.m., the Plaintiff, MIA THOMAS, vvas
driving southbound on I-75 near Mack Avenue in the City of Detroit, County of Wayne, and
State of Michigan.

That at the aforementioned time and place, the Defendant, JASON DYCK, Was driving a
semi-tractor trailer, license number 6642PW, vvith the express and implied consent and
knowledge of its owner, Defendant LAKESHORE LOGISTICS, and Was in the course and
scope of his employment With Defendant LAKESHORE LOGISTICS, said Defendant
company being liable under the doctrine of Respondeat Superior and the OWner’s Liability
Act.

At that time and place, the Defendant, JASON DYCK, owed the Plaintiff, and the public the
duty to obey and drive in conformity With the duties embodied in the Common Lavv, the
Motor Vehicle Code of the State of Michigan, as amended, and the ordinances of the City of

Detroit.

 

lnga Robertson

FILED lN MY OFF|CE Cathy M. Garreft WAYNE COUNTY CLERK 11/16/2018 9101 AM

18-014765-N|

 

 

Michigan Auto Law, 30101 Northwestern Highway, Farmington Hills MI 48334 (248) 353-7575

 

 

Case 2:19-cv-10640-I\/|OB-APP ECF No. 1-2 filed 03/04/19 Page|D.Q Page 3 of 8

lO.

ll.

That the Defendant, JASON DYCK, did then and there display gross, willful and wanton

negligence and misconduct by unlawfully attempting to change lanes and striking Plaintiff’ s

vehicle which had the right of way.

That at the said time and place, Defendants JASON DYCK and LAKESHORE LOGISTICS

were guilty of gross, willful and wanton negligence and misconduct as follows:

A.

ln driving at an excessive rate of speed, under the conditions then and there
existing;

In failing to yield the right of way;

In failing to keep a reasonable lookout for other persons and vehicles using
said highway;

In failing to have the vehicle equipped with proper brakes and/or failing to
apply said brakes in time;

In failing to drive with due care and caution;

In failing to maintain his lane while driving;

ln failing to take all possible precautions to avoid any collision with other
motor vehicles; and

In failing to make and/or renew observations of the conditions of traffic on

the highway.

The Defendant JASON DYCK was further negligent in failing to obey and drive in

conformity with the Common Law and the Motor Vehicle Code of the State of Michigan as

amended and ordinances of the City of Detroit.

That among those Statutes Defendants JASON DYCK and LAKESHORE LOGISTICS

violated are:

 

lnga Robertson

FlLED lN lv'lY OFFlCE Cathy lVl. Gai'reft WAYNE COUNTY CLERK 11/16/2018 9101 AM

18-014765-Nl

 

 

Michigan Auto Law, 30101 Northwestern Highway, Farmington Hills MI 48334 (248) 353-7575

 

 

M.C.L.

M.C.L.

M.C.L.

M.C.L.

M.C.L.

M.C.L.

M.C.L.

M.C.L.

M.C.L.

49 C.F.R.

257.401
257.625
257.626
257.626(b)

257.627

257.642
257.705
480.11, et seq.

691.1405

Case 2:19-cv-10640-l\/lOB-APP ECF No. 1-2 filed 03/04/19 PagelD.lO Page 4 of 8

Owner liability;

Driving while intoxicated;
Reckless driving;

Careless or negligent driving;

General restrictions as to speed - assured clear
distance ahead;

Failure to maintain lane
Brakes;
Motor Carrier Safety Act of 1963;

Government owned vehicles; liability for
negligent operation;

Motor Carrier Safety Act

Code of Federal Regulations.

12. That as a proximate cause of Defendants' negligence, PlaintiffMlA THOMAS was seriously

injured and suffered a serious impairment of body function and/or permanent serious

disfigurement plus other injuries to the head, neck, shoulders, arms, knees, back, chest and to

other parts of her body, externally and intemally, and some or all of which interferes with her

enjoyment of life and caused the Plaintiff, MIA THOMAS, great pain and suffering.

13. That should it be determined at the time of trial that the said Plaintiff MIA THOMAS was

suffering from any pre-existing conditions, at the time of the aforesaid collision, then and in

such event, it is averred that the negligence of Defendants precipitated, exacerbated and

aggravated any such pre-existing conditions.

WHEREFORE, the Plaintiff, MIA THOMAS, now claims judgment for whatever amount

she is found to be entitled, plus court costs, attorney fees and interest from the date of filing this

Complaint.

 

lnga Robertson

FlLED lN lv'lY OFFlCE Cathy lVl. Gai'reft WAYNE COUNTY CLERK 11/16/2018 9101 AM

18-014765-Nl

 

 

Michigan Auto Law, 30101 Northwestern Highway, Farmington Hills MI 48334 (248) 353-7575

 

 

l4.

,__i
LJ!

,_
.O`\

,_
.\‘

18.

l9.

Case 2:19-cv-10640-l\/lOB-APP ECF No. 1-2 filed 03/04/19 PagelD.ll Page 5 of 8

M

NOW COMES the Plaintiff, MIA THOMAS, and adds a Count ll as follows:

Plaintiff hereby realleges, reaffirms, and incorporates herein by reference herein all
allegations in paragraphs 1-13.

Plaintiff hereby claims damages for allowable expenses and work loss in excess of the daily,
monthly, and three (3) year limitations plus all other economic damages allowable under the
Michigan No-Fault Law.

Plaintiff hereby claims all non-economic damages for the serious impairment of body
function and/ or permanent serious disfigurement as more clearly set out in the injuries listed
in Count l.

WHEREFORE, the Plaintiff, MIA THOMAS, now claims judgment for whatever amount

she is found to be entitled, plus court costs, attorney fees and interest from the date of filing this

Complaint.

M

NOW COMES the Plaintiff, MIA THOMAS, and adds a Count lll as follows:

Plaintiffs hereby realleges, reaffirms, and incorporates herein by reference herein all
allegations in paragraphs l -16.

Defendant LAKESHORE LOGISTICS is the employer of JASON DYCK who was acting
within the course and scope of his employment with Defendant LAKESHORE LOGISTICS
at the time of the accident herein.

That in addition to the allegations set out in Counts l and Il, Defendant JASON DYCK's
employer, LAKESHORE LOGISTICS is liable for Defendant JASON DYCK's negligence

under the doctrine of Respondeat Superior.

 

lnga Robertson

FlLED lN lv'lY OFFlCE Cathy lVl. Gai'reft WAYNE COUNTY CLERK 11/16/2018 9101 AM

18-014765-Nl

 

 

7575

Michigan Auto Law, 30101 Northwestern Highway, Farmington Hills MI 48334 (248) 353

 

 

20.

[\)
pd

1\)
.N

Case 2:19-cv-10640-l\/lOB-APP ECF No. 1-2 filed 03/04/19 PagelD.lZ Page 6 of 8

That as a proximate cause of Defendant JASON DYCK's negligence, Plaintiff MIA
THOMAS was seriously injured and suffered additional injuries and damages as set out in
Counts l and II.

WHEREFORE, the Plaintiff, MIA THOMAS now claims judgment for whatever amount she

is found to be entitled, plus court costs, attorney fees and interest from the date of filing this

. complaint.

COUNT IV

NOW COMES the Plaintiff, MIA THOMAS, and adds a Count IV as follows:

Plaintiff hereby realleges, reaffirms and incorporates herein by reference all allegations in
paragraphs numbered 1-20.

That the Defendant-owner, LAKESHORE LOGISTICS, carelessly, recklessly and
negligently entrusted said motor vehicle and the operation thereof to the Defendant-driver
JASON DYCK, the latter being a person incompetent and unfit to drive a motor vehicle upon
the highway of the State of Michigan by reason of inability, inexperience, and consistently
negligent driving, all of which were known by the defendant-owners, or should have been
known in the exercise of reasonable care and caution by the defendant-owner, as indicated by
the Defendant’s driving record that the defendant-owners are hereby guilty of negligence,

independent of defendant-driver.

 

lnga Robertson

FlLED lN lv'lY OFFlCE Cathy lVl. Gai'reft WAYNE COUNTY CLERK 11/16/2018 9101 AM

18-014765-Nl

Case 2:19-cv-10640-l\/lOB-APP ECF No. 1-2 filed 03/04/19 PagelD.lS Page 7 of 8

WHEREFORE, the Plaintiff, MIA THOMAS, now claims judgment for whatever amount
she is found to be entitled, plus costs, attorney fees and interest from the date of filing this

Complaint.

MICHGIAN AUTO LAW, P.C.

 

 

BY: /s/Alexus B. Ringstad
THOMAS W. JAMES (P68563)
ALEXUS B. RINGSTAD (P82767)
Attorneys for Plaintiff
3 0101 Northwestem Highway,
Farmington Hills, MI 48334
(248) 353-7575

Dated: November 16, 2018

Michigan Auto Law, 30101 Northwestem Highway, Farmington Hills MI 48334 (248) 353-7575

 

 

 

lnga Robertson

FlLED lN lviY OFFlCE Cathy lVl. Gai'reft WAYNE COUNTY CLERK 11/16/2018 9101 AM

18-014765-Nl

Case 2:19-cv-10640-l\/lOB-APP ECF No. 1-2 filed 03/04/19 PagelD.14 Page 8 of 8

DEMAND FOR JURY TRIAL

NOW COME the Plaintiffs, MIA THOMAS, by and through her attomeys, MICHIGAN
AUTO LAW, P.C., and hereby demand a trial by jury in the above-entitled matter.

MICHIGAN AUTO LAW, P.C.

 

 

BY: /s/Alexus B. Ringstad

THOMAS W. JAMES (P68563)
ALEXUS B. RINGSTAD (P82767)
Attorneys for Plaintiff
3 0101 Northwestem Highway,
Farmington Hills, MI 48334
(248) 353-7575

Dated: November 16, 2018

Michigan Auto Law, 30101 Northwestem Highway, Farmington Hills MI 48334 (248) 353-7575

 

 

 

